Exhibit 10.2

EXECUTION VERSION

THIRD AMENDMENT TO REIMBURSEMENT AGREEMENT

THIS THIRD AMENDMENT TO REIMBURSEMENT AGREEMENT, dated as of August 26, 2016
(this “Amendment”), is entered into among WILLIAMS-SONOMA, INC., a corporation
duly organized and validly existing under the laws of the State of Delaware (the
“Parent”), Williams-Sonoma Singapore Pte. Ltd., a corporation duly organized and
validly existing under the laws of Singapore (“Williams-Sonoma Singapore” and
collectively with the Parent, the “Borrowers”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (the “Bank”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Reimbursement Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers and the Bank are parties to that certain Reimbursement
Agreement, dated as of August 30, 2013 (as amended or modified from time to
time, the “Reimbursement Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Reimbursement Agreement as
provided herein.

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1.        Amendments. The definition of “Maturity Date” in Section 1.1 of the
Reimbursement Agreement is hereby amended to read as follows:

“Maturity Date” means August 26, 2017.

2.        Effectiveness; Conditions Precedent. This Amendment shall become
effective upon satisfaction of the following conditions precedent:

(a)        Execution of Counterparts of Amendment. The Bank shall have received
counterparts of this Amendment, which collectively shall have been duly executed
on behalf of each Borrower, each of the Guarantors and the Bank.

(b)        Resolutions, Etc. The Bank shall have received, in form and substance
satisfactory to the Bank, (i) for each of the Borrowers and the Guarantors,
resolutions of its board of directors (or similar governing body) certified by
its Secretary or an Assistant Secretary which authorize its execution, delivery
and performance of this Amendment and (ii) such other documents as the Bank may
reasonably request.

3.        Expenses. The Parent agrees to reimburse the Bank for all reasonable
out-of-pocket costs and expenses of the Bank in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of Moore & Van Allen PLLC.

4.        Ratification of Reimbursement Agreement. Each Borrower and each
Guarantor acknowledges and consents to the terms set forth herein and agrees
that this Amendment does not impair, reduce or limit any of its obligations
under the Transaction Documents, as amended hereby. This Amendment is a
Transaction Document.



--------------------------------------------------------------------------------

5.        Authority/Enforceability. Each Borrower and each Guarantor represents
and warrants as follows:

(a)        It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

(b)        This Amendment has been duly executed and delivered by such Borrower
and Guarantor and constitutes its legal, valid and binding obligations,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors’ rights and general principles of equity.

(c)        No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by such Person of this Amendment.

(d)        The execution and delivery of this Amendment does not (i) contravene
the terms of its articles of incorporation, bylaws or other organizational
documents (as applicable) or (ii) violate any applicable law, rule or
regulation.

6.        Representations and Warranties of the Borrowers. Each Borrower
represents and warrants to the Bank that after giving effect to this Amendment
(a) the representations and warranties set forth in Article 6 of the
Reimbursement Agreement are true and correct in all material respects as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and (b) no event has
occurred and is continuing which constitutes a Default.

7.        Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.

8.        GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE BANK
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

9.        Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

10.        Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Amendment.

11.        Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWERS:

 

WILLIAMS-SONOMA, INC.,

 

a Delaware corporation

 

By:

 

/s/ Julie Whalen

 

Name:

 

Julie Whalen

 

Title:

 

Chief Financial Officer

 

WILLIAMS-SONOMA SINGAPORE PTE. LTD.

 

By:

 

/s/ Beth Thompson

 

Name:

 

Beth Thompson

 

Title:

 

Director

ACKNOWLEDGED AND AGREED:

 

GUARANTORS:

 

WILLIAMS-SONOMA, INC.

 

REJUVENATION INC.

 

SUTTER STREET MANUFACTURING, INC.

 

WILLIAMS-SONOMA ADVERTISING, INC.

 

WILLIAMS-SONOMA DIRECT, INC.

 

WILLIAMS-SONOMA DTC, INC.

 

WILLIAMS-SONOMA DTC TEXAS, INC.

 

WILLIAMS-SONOMA GIFT MANAGEMENT, INC.

 

WILLIAMS-SONOMA RETAIL SERVICES, INC.

 

WILLIAMS-SONOMA STORES, INC.

 

By:

 

/s/ Julie Whalen

 

Name:

 

Julie Whalen

 

Title:

 

Chief Financial Officer

 

 

WILLIAMS-SONOMA, INC.

THIRD AMENDMENT TO REIMBURSEMENT AGREEMENT



--------------------------------------------------------------------------------

BANK:                        WELLS FARGO BANK, NATIONAL ASSOCIATION    By:   

/s/ Maribelle Villaseñor

      Name:    Maribelle Villaseñor       Title:    Vice President         

 

 

 

 

WILLIAMS-SONOMA, INC.

THIRD AMENDMENT TO REIMBURSEMENT AGREEMENT